Jordan, Justice.
Appellant, Janine Brown Little Brock, brought an action against her former husband seeking to change the permanent custody of their minor child by removing custody from the natural father and awarding custody to her, the natural mother. Appellant’s complaint alleged that the child had been physically abused. At the close of appellant’s evidence, the father made a motion for a directed verdict which was treated by the trial court as a motion for involuntary dismissal. Appellant appeals the granting of this motion and the trial court’s holding that *550there had been no material change of conditions which would justify a change in the child’s custody.
Submitted May 26, 1978
Decided July 6, 1978.
G. M. Adcock, for appellant.
William M. Phillips, John W. Love, Jr., for appellee.
Code Ann. § 81 A-141 (b) permits a dismissal of a suit upon the completion of the presentation of plaintiffs evidence if the trial court as trier of fact determines that the plaintiff has shown no right to relief. Culbreth v. Culbreth, 236 Ga. 583 (224 SE2d 417) (1976). In change of custody suits, a determination by the trial court will not be controlled by this court unless the trial court abused its discretion. Lyon v. Lyon, 226 Ga. 879 (178 SE2d 195) (1970) and cits. From a review of the circumstantial evidence offered by the appellant we cannot say that the trial court abused its discretion when it held that appellant had shown no change of conditions that would warrant a change in the custody of the minor child and dismissed appellant’s complaint.

Judgment affirmed.


All the Justices concur.